DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 14, 2021 and August 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the first part is configured for attachment to a power tool” in claims 9 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the common axis" in Line 13.  There is insufficient antecedent basis for this limitation in the claim. The examiner has interpreted this limitation as disclosing “a common axis”. However, appropriate correction is required. 
Claim 4 recites the limitation "the edge of the opening" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner has interpreted this limitation as disclosing “an edge of the opening”. However, appropriate correction is required. 
Claim 5, discloses that, “the fastener so shaped and dimensioned as to permit passage of a fastener therethrough…” It is unclear how the fastener is shaped to permit passage of a fastener. The examiner believes that this limitation should disclose, “the fastener support member so shaped and dimensioned as to permit passage of a fastener therethrough…” However, appropriate correction is required.
Claim 13 recites the limitation "the first and second parts" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that this claim should depend from claim 9 not claim 1. And, in order to expedite prosecution, the examiner has interpreted claim 13 as being dependent on claim 9.  However, appropriate correction is required.
Claim 20 recites the limitation "the second part" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that this claim should depend from claim 9 not claim 1. And, in order to expedite prosecution, the examiner has interpreted claim 20 as being dependent on claim 9.  However, appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmonds (WO 2017/031519, cited by applicant). 

In reference to claims 9 and 21, Simmonds discloses a reaction arm (33) mounting assembly comprising a first part (43/57) and a second part (33), wherein the first part is configured for attachment to a power tool (31) and a second part is mounted on the first part (Figure 8), and wherein the mounting of the second part on the first part permits sliding motion between the first and second part along an axis common (i.e. a horizontal axis) to the first and second parts in a first sliding region (when connected) and prevents rotation between the first and second member in the first sliding region (when the first part and the second part are connected) and permits rotation between the first and second members in a second sliding region (when not connected, Figure 10). 

In reference to claim 10, Simmonds discloses that the first and second parts of the assembly include co-operating protrusions (53) and indents (see space to the right of element 44 in Figure 10) respectively and wherein the first siding region is provided by the co-operating protrusions and indents (Figure 10). 

In reference to claim 11, Simmonds discloses that in the second sliding region (when not fully connected) one of the first and second parts is free of indents or protrusions that co-operates with protrusions or indents of the other of the first and second member because when separated the second part (33) is free of the indent in the first part (Figure 10). 

In reference to claim 12, Simmonds discloses that the first part of the reaction arm mounting assembly is free of indents or protrusions in the second sliding region because when separated the first part (43/57) is free of the protrusion (53) of the second part (Figure 10).
In reference to claim 13, as best understood, Simmonds discloses that one of the first and second parts (33) is mounted about the other of the first (43) and second parts (Figures 8 and 10). 

In reference to claim 14, Simmonds discloses that the protrusions and indents are provided by a plurality of co-operating splines (see threaded portion of 53 and within 47) on each of the first and second parts (Figure 10). 

In reference to claim 15, Simmonds discloses comprising biasing means (59) configured to exert a biasing force on the first and second parts, the biasing force urging the first and second parts biased such that they are situated the first sliding region (see page 9, Lines 9-14).

In reference to claim 16, Simmonds discloses that the assembly includes a biasing means support comprising first (44) and second (49) biasing means support components (Figure 10), wherein the first biasing means support component is attached to the first part and the second biasing means support component is attached (when fully assembled) to the second part (Figure 10). 

In reference to claim 17, Simmonds discloses that a part (left side part of 44) of the first biasing means support is surrounded by the biasing means (Figure 10). 

In reference to claim 18, Simmonds discloses that the biasing means is situated inwardly of the second biasing means support component (49, Figure 10). 

In reference to claim 19, Simmonds discloses that the first biasing means support comprises a biasing means enclosure member (41), which surrounds (at least partially) the biasing means and which is arranged to permit sliding (see direction arrows F and R in Figure 10) and rotation (otherwise element 33 could not be attached to 47) relative to the second biasing means support (Figure 10). 

In reference to claim 20, as best understood, Simmonds discloses that the second part (33) forms a part of or is attachable to a reaction arm (See page 7, Lines 11-12).

In reference to claim 22, Simmonds discloses a reaction arm (33, see page 7, Lines 11-12).

In reference to claim 23, Simmonds discloses that the reaction arm includes two parts (47 and 33) connected together by a lockable pivot assembly because the threads on element (53) can be locked with threads of element (47) when fully tightened. 

In reference to claim 24, Simmonds discloses that the reaction arm mounts a socket head (15) through element (39, Page 7, Lines 14-16). 

In reference to claim 25, Simmonds discloses that the reaction arm is adapted for the removable attachment of a socket head (15) because the socket can be attached or removed as needed by the user (Page 7, Lines 14-16 and Figures 1 and 2).

In reference to claim 26, Simmonds also shows a set of different socket heads (15, 15’, or 27 Figures 2, 6 and 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wing (2882773) in view of Junkers (2001/0039858).

In reference to claim 1, Wing discloses a power tool including a drive (24), the power tool comprising: a driven socket (44) mounted for rotation within (e.g.  at least partially within the axial/horizontal length of housing 39 or within the vertical length of housing 20) a drive housing (at 39 or at 20), a fastener engagement member (43) configured to resist rotation of a fastener engaged therewith, a mount (55/57) for the fastener engagement member, the driven socket, the fastener engagement member and the mount co-axial with each other (Figures 1 and 2), the fastener engagement member slidably mounted in the mount (Column 2, Lines 37-42), wherein the shape and configuration of the mount and the fastener engagement member prevent relative rotation therebetween (from surfaces 54 fitting in element 55, Column 2, Lines 37-42), an opening (formed as the inner space within 60, Figure 1) in the drive housing (i.e. in housing 20), the mount slidably mounted in the opening (Column 2, Lines 67-68), wherein the shape and configuration of the mount and the opening prevent relative rotation therebetween (Column 2, Lines 42-44), biasing means (32) arranged to exert a force urging the fastener engagement member along a common axis in a direction away (i.e. left) from the opening in the ratchet drive housing (Figure 1), a motion restrictor associated with the mount and limiting the extent of sliding motion of said mount through the opening.
	Wing lacks, a ratchet driven socket. 	
However, Junkers teaches that it is old and well known in the art at the time the invention was made to provide a ratchet driven socket (paragraph 24, and Figures 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the driven socket, of Wing, with the known technique of providing a ratchet driven socket, as taught by Junkers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be used in tight places and can loosen or tighten workpieces (bolts) at very high torque. 
[AltContent: textbox (Opening)][AltContent: arrow][AltContent: ][AltContent: textbox (Second element/collar)][AltContent: arrow][AltContent: textbox (First element)]
    PNG
    media_image1.png
    400
    321
    media_image1.png
    Greyscale

In reference to claim 2, Wing discloses that the motion restrictor includes a first element (see figure above) attached to the mount and at least one second element (see figure above) situated in the path of the mount (Figure 1). 

In reference to claim 3, Wing discloses that one of the at least one second elements comprises a collar (formed as the left side of 39 engaging with the right side of socket 44) mounted on the socket and including a portion (see figure below) extending into the path of the first element (Figure 1).
[AltContent: textbox (First element extending radially or vertically beyond an upper edge of the opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper edge of opening)][AltContent: connector][AltContent: textbox (Portion extending into the path of the first element)][AltContent: arrow]
    PNG
    media_image1.png
    400
    321
    media_image1.png
    Greyscale


In reference to claim 4, Wing discloses that one of the at least one second elements comprises part of the housing (part of housing 39) proximate the opening, the first element extending radially (i.e. vertically) beyond an edge of the opening (see figure above). 

In reference to claim 5, Wing discloses the claimed invention as previously mentioned above, but lacks, a fastener support member including an inner peripheral edge, the fastener support member so shaped and dimensioned as to permit passage of a fastener therethrough and wherein in use, with the fastener extending through the fastener support member, the inner peripheral edge and an outer surface of the fastener engage with each other upon operation of the power tool. 
However, Junkers also teaches that it is old and well known in the art at the time the invention was made to provide a fastener support member (28) including an inner peripheral edge (Figure 4), the fastener support member so shaped and dimensioned as to permit passage of a fastener (6) therethrough and wherein in use, with the fastener extending through the fastener support member, the inner peripheral edge and an outer surface of the fastener engage with each other upon operation of the power tool (Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Wing, with the known technique of providing the fastener support member, as taught by Junkers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which during tightening of the fastener and turning of a nut, a free shank of the workpiece (bolt) does not turn or twist due to torsion or side load thereby extending the useful life. 

In reference to claim 6, Wing discloses a cap member (30/31) attached to the mount (through 64) and situated to an outer side of the drive housing (Figure 1), wherein one end (left end) of the biasing means is housed in the cap (Figure 1) and wherein the cap is provided with means (e.g. a user or from spring 32) to urge the cap towards the drive housing. 

Claim 27, is rejected under 35 U.S.C. 103 as being unpatentable over Simmonds (WO 2017/031519, cited by applicant) in view of Wing (2882773) in view of Junkers (2001/0039858).

In reference to claim 27, Simmonds discloses the claimed invention as previously mentioned above, but lacks, a ratchet drive and a power tool comprising: a driven socket mounted for rotation within a drive housing, a fastener engagement member configured to resist rotation of a fastener engaged therewith, a mount for the fastener engagement member, the driven socket, the fastener engagement member and the mount co-axial with each other, the fastener engagement member slidably mounted in the mount, wherein the shape and configuration of the mount and the fastener engagement member prevent relative rotation therebetween, an opening in the drive housing, the mount slidably mounted in the opening, wherein the shape and configuration of the mount and the opening prevent relative rotation therebetween, biasing means arranged to exert a force urging the fastener engagement member along a common axis in a direction away from the opening in the ratchet drive housing, a motion restrictor associated with the mount and limiting the extent of sliding motion of said mount through the opening.
	However, Wing teaches that it is old and well known in the art at the time the invention was made to provide a power tool including a drive (24), the power tool comprising: a driven socket (44) mounted for rotation within (e.g.  at least partially within the axial/horizontal length of housing 39 or within the vertical length of housing 20) a drive housing (at 39 or at 20), a fastener engagement member (43) configured to resist rotation of a fastener engaged therewith, a mount (55/57) for the fastener engagement member, the driven socket, the fastener engagement member and the mount co-axial with each other (Figures 1 and 2), the fastener engagement member slidably mounted in the mount (Column 2, Lines 37-42), wherein the shape and configuration of the mount and the fastener engagement member prevent relative rotation therebetween (from surfaces 54 fitting in element 55, Column 2, Lines 37-42), an opening (formed as the inner space within 60, Figure 1) in the drive housing (i.e. in housing 20), the mount slidably mounted in the opening (Column 2, Lines 67-68), wherein the shape and configuration of the mount and the opening prevent relative rotation therebetween (Column 2, Lines 42-44), biasing means (32) arranged to exert a force urging the fastener engagement member along a common axis in a direction away (i.e. left) from the opening in the ratchet drive housing (Figure 1), a motion restrictor associated with the mount and limiting the extent of sliding motion of said mount through the opening.
In addition, Junkers teaches that it is old and well known in the art at the time the invention was made to provide a drive as a ratchet driven socket (paragraph 24, and Figures 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Simmonds, with the known technique of providing a ratchet driven socket and the power tool, as taught by Wing and Junkers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be used in tight places and can loosen or tighten workpieces (bolts) at very high torque more effectively. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Junkers (2016/0067849) discloses an apparatus for tightening threaded fasteners and includes a reaction arm assembly (401/ 405, Figure 1) and which ca include a ratchet drive (paragraph 37). 
Bonas et al. (2010/0269645) disclose reaction adapters (350) for tightening and loosening threaded fasteners (i.e. a screw, see abstract and Figures 1-11) and includes multiple socket heads (111, 711 Figure 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723